Citation Nr: 0731004	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-10 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed his original claims of entitlement to 
service connection for bilateral knee disabilities in March 
1994.  By rating decision in May 1994, the veteran's claims 
were denied based on lack of current disability.  The rating 
decision acknowledged the veteran's bilateral knee pain, but 
stated since the veteran's VA examination findings in April 
1994 were normal, his claims were denied.  The March 2004 and 
June 2005 rating decisions reopened the veteran's claims and 
denied them on the merits.  However, to establish 
jurisdiction over the issues of service connection for 
bilateral knee disabilities , the Board must first consider 
the issue of whether new and material evidence has been 
submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & West Supp. 2007).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claims.  

The veteran participated in a Travel Board hearing in June 
2007 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.  The Board notes that in connection with the 
hearing, the veteran submitted additional evidence with the 
corresponding waiver of agency of original jurisdiction (AOJ) 
consideration.

The Board also notes that in November 2003, the veteran 
requested that his claim of entitlement to service connection 
for hypertension be reopened.  It does not appear that the RO 
addressed this claim.  As such, this claim is REFERRED back 
to the RO for appropriate action.

The issues of entitlement to service connection for bilateral 
knee disabilities on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for bilateral knee disabilities in March 
1994, which was denied by a rating decision dated in May 
1994.  The veteran did not appeal this decision.  The veteran 
later petitioned to reopen his claims in November 2003.  A 
rating decision in March 2004 denied these claims on the 
merits.  The veteran did not appeal this decision.

2.  Evidence submitted subsequent to the May 1994 and March 
2004 adverse determinations includes: private medical 
treatment records from Marshall P. Allegra, M.D., dated in 
2003 and 2004; magnetic resonance imaging (MRI) reports of 
both knees, dated in September 2003; private treatment 
records from the National Naval Medical Center; a VA 
examination report dated in February 2004; and the June 2007 
Travel Board hearing transcript.


CONCLUSIONS OF LAW

1.  The RO's May 1994 and March 2004 decisions denying the 
veteran's claims for service connection for bilateral knee 
disabilities are final.  38 U.S.C.A. § 7105 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claims of service connection for bilateral knee 
disabilities has been submitted.  38 U.S.C.A. § 5108 (West 
2002 & West Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 
38 U.S.C.A. § 7104, 7105 (West 2002 & West Supp. 2007); 38 
C.F.R. § 20.1100 (2007).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2007), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & West Supp. 2007); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for 
bilateral knee disabilities.

The May 1994 RO decision denied the veteran's claims of 
entitlement to service connection for bilateral knee 
disabilities.  The evidence of record at the time of the 
denial consisted of the veteran's service medical records, 
dated October 1987 to October 1993, and a VA examination 
report dated in April 1994.  The veteran's claim was denied 
because though the veteran's bilateral knee pain was noted 
during service, the VA examination report failed to diagnose 
the veteran with a current disability.

Objective evidence has been added to the record since the May 
1994 RO decision, including: private treatment records from 
Natalio Damien, M.D., Marshall P. Allegra, M.D., and the 
National Naval Medical Center in Bethesda, Maryland; a VA 
examination report dated in February 2004; and the June 2007 
Travel Board hearing transcript.  This evidence is not 
cumulative and redundant.  It had not been submitted before.  
Since the evidence relates to a crucial question in the 
veteran's case, i.e., whether the veteran has current 
disabilities and whether a medical nexus connects the current 
disabilities to service, the newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claims, and it is determined 
to be material to the veteran's claims.  Accordingly, the 
claims are reopened, and must be considered in light of all 
the evidence, both old and new.


ORDER

As new and material evidence has been submitted regarding the 
claims of entitlement to service connection for bilateral 
knee disabilities, the veteran's claims are reopened.  The 
appeal is granted to this extent only.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

First, the Board notes that following the June 2007 Travel 
Board hearing, the veteran's representative submitted 
additional evidence to the Board in September 2007 without a 
waiver of AOJ consideration.  The RO must readjudicate the 
veteran's claims based on this alone.  However, upon 
reviewing the file, the Board finds that the record does not 
contain the veteran's physical therapy treatment records and 
the VA examination afforded to the veteran in February 2004 
requires clarification.  

During the June 2007 Travel Board hearing, the veteran stated 
that he was receiving current treatment from a physical 
therapist.  These records must be associated with the claims 
folder.

The February 2004 examiner acknowledged that the veteran 
suffered from knee pain during service, and currently has a 
diagnosis, but did not provide reasons and bases as to why 
his patellofemoral syndrome is not the result of a disease or 
injury in service.  The examiner also failed to address 
whether the veteran's current employment as a railroad 
engineer has caused him additional knee problems, or whether 
it is possible that his employment has exacerbated knee 
problems that began while he was in service.  

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claims must be remanded for 
another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
letter informing him of VA's duties to 
notify and assist, compliant with 
current case law.

2.  The veteran must be contacted in 
order to obtain the appropriate waiver 
to obtain his physical therapy records, 
in conjunction with his knee claims.  
These records must be associated with 
the claims folder.  If these records are 
not available, a statement to that 
effect must be placed in the claims 
folder.

3.  After performing the above 
directives, the veteran should be 
scheduled for a new VA orthopedic 
examination.  The examiner must review 
pertinent documents in the veteran's 
claims folder in conjunction with the 
examination and indicate such in the 
examination report.  The examiner 
should discuss the nature and etiology 
of the veteran's bilateral knee 
disabilities and whether they are 
directly related to service.

Specifically, the examiner should 
discuss Dr. Levy's statement dated in 
May 2006 and any impact the veteran's 
current employment as a railroad 
engineer has on his knees, and explain 
any discrepancies, if possible.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


